PER CURIAM.
The defendants to the counterclaim have appealed a final judgment based on a jury verdict in a personal injury action arising out of an automobile intersectional collision. They have .presented ten points for reversal. We consider that only two of these points require discussion at this time. As to the remaining points, it is sufficient to state that we have examined the record in light of them and in light of the arguments pertaining thereto and have concluded that reversible error has not been shown.
Appellants’ first point claims error upon an alleged refusal of the court to instruct the jury on the issue of comparative negligence as to the appellee-driver and his wife. No error is shown as to the claim of the appellee-passenger. See Hammack v. Veillette, Fla.App. 1970, 233 So.2d 836. As to the claim of the driver husband, the record reveals (a) the failure to submit a proper instruction, and (b) the failure to object upon the court’s announcement of the instructions that it would give.
Appellants’ point directed to the failure to admit certain hospital records does not present reversible error inasmuch as it appears that the declared purpose for the admission was simply to compile cumulative evidence as to the claimed tendency toward hypochondria. See Florida East Coast Railway Company v. Morgan, Fla. App.1968, 213 So.2d 632.
Affirmed.